Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 1 of 11 PageID 131




                                                        EXHIBIT 2
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 2 of 11 PageID 132
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 3 of 11 PageID 133
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 4 of 11 PageID 134
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 5 of 11 PageID 135
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 6 of 11 PageID 136
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 7 of 11 PageID 137
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 8 of 11 PageID 138
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 9 of 11 PageID 139
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 10 of 11 PageID 140
Case 2:20-cv-00180-TPB-MRM Document 1-3 Filed 03/18/20 Page 11 of 11 PageID 141
